Citation Nr: 1612916	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for scoliosis of the lumbosacral spine, to include dorsal strain.

2.  Entitlement to an initial compensable evaluation for right hip strain.

3.  Entitlement to an initial compensable evaluation for left hip strain.

4.  Entitlement to an initial compensable evaluation for left knee strain.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1999 to August 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection is presently in effect for right and left lower extremity radiculopathy.  Although the assigned zero percent evaluations for these disabilities are not presently on appeal, the findings from the Veteran's August 2015 VA examination raise a question of whether higher evaluations are warranted for these disabilities.  Accordingly, this matter is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  The Veteran's service-connected right hip disability is manifested by subjective complaints of painful motion.

3.  The Veteran's service-connected left hip disability is manifested by subjective complaints of painful motion.

4.  The Veteran's service-connected left knee disability is manifested by subjective complaints of painful motion.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an initial disability rating of 10 percent for a right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).

3.  The criteria for an initial disability rating of 10 percent for a left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).

4.  The criteria for an initial disability rating of 10 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b)  (2014).

A standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2011 and August 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Lumbar Spine

The Veteran's lumbar spine disability is evaluated as 20 percent disabling under Diagnostic Code 5237.  The Veteran contends that her lumbar spine disability is more advanced than that contemplated by the rating assigned.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran asserts that she has back pain "all the time."  She notes that it hurts to walk more than 100 yards and stand for more than 15 minutes.  She reports that steps are very hard for her to climb.  When it's raining and cold, her back gets stiff and she needs assistance with getting dressed and taking a bath.  

In a correspondence received at the RO in November 2010, the Veteran's mother, D.N., notes that the Veteran has constant back pain.  The Veteran's boyfriend, S.W., in a correspondence of that same month notes that he has to rub the Veteran's back due to the pain she experiences.  

The Veteran was afforded a VA spine examination in June 2011.  The Veteran reported lumbar spine pain which was always present.  The pain was described as throbbing and occasionally sharp.  She also noted numbness and tingling in her left leg.  She reported being able to walk 1 to 3 miles.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  Her extension was to 30 degrees.  Her right and left lateral flexion were to 30 degrees, each.  Her right and left lateral rotation were to 30 degrees, each.  There was no objective pain noted.  After repetitive motion, the only change to the Veteran's range of motion was her forward flexion which was to 70 degrees.  Lack of endurance was noted with repetitive motion.  The Veteran's gait and posture were normal.  No scoliosis or ankylosis were found.  The Veteran's reflex and sensory examinations were normal.  No muscle atrophy was found.  Tenderness to palpation was noted.  Incapacitating episodes were not reported.  No assistive device was needed. 

The Veteran was afforded a VA examination in August 2015.  She reported having daily throbbing pain which was described as 6 out of 10.  She noted pain that would move down to her left leg.  She reported that she could walk for up to an hour and half.  Sitting was limited to 30 to 45 minutes.  Lifting was limited to 10 pounds.  Flare-ups were not reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  Her extension was to 20 degrees.  Her right and left lateral flexion was to 30 degrees.  Her right and left lateral rotation were to 30 degrees, each.  It was noted that pain limited the Veteran's range of motion.  No change in degrees for repetitive use was noted.  No localized tenderness or pain on palpation was noted.  No guarding or muscle spasms were noted.  Muscle strength tests, reflex examination and sensory examination results were normal.  No atrophy was noted.  Ankylosis was note found.  No assistive device were needed. 

Mild intermittent radicular pain was noted in the Veteran's bilateral lower extremities.  Mild paresthesias and/or dysesthesias and numbness was noted in the Veteran's left lower extremity.  The Veteran was diagnosed with left lower extremity radiuculopathy.  No other neurological abnormalities were noted.  IVDS was noted.  No episodes of IVDS that required bed rest prescribed by a physician in the past 12 months was noted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The report from the June 2011 VA examination revealed forward flexion of the lumbar spine to 80 degrees.  On repetitive use, forward flexion was to 70 degrees.  No ankylosis was found.  The August 2015 VA examination revealed forward flexion of the lumbar spine to 90 degrees.  Although there was objective evidence of pain, there was no decrease in range of motion for flexion on repetitive use.  Therefore, the objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 20 percent evaluation.  

Even considering additional functional limitation due to factors as pain and tenderness, as reported on both examinations, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, supra. 

The evidence does not reflect that the Veteran suffers from incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  While it was noted at her August 2015 VA spine examination that the Veteran had episodes of IVDS, she did not experience episodes that required bed rest prescribed by a physician in the past 12 months.  As such, the evidence of record does not warrant an increased rating under the IVDS Formula.

As noted previously, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code (and such rating is then combined with the rating under the General Formula, addressed above).  A separate noncompensable rating is already assigned for radiculopathy of the right lower and left lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuralgia of the sciatic nerve.  As noted above, service connection is in effect for radiculopathy of both lower extremities, but the assigned ratings are not presently on appeal.  The Board has also considered whether a higher rating could be assigned based on other neurologic abnormalities.  The evidence, however, does not show any other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  No neurological abnormalities were found on the August 2015 VA examination.  Therefore, a separate rating for any other neurologic abnormality is not warranted.

In sum, the lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher rating for the Veteran's lumbar spine.  The claim must therefore be denied. 




B. Right and Left Hip

The Veteran's right hip and left hip disabilities are evaluated as noncompensable under Diagnostic Code 5251.  The Veteran contends that her bilateral hip disabilities are more advanced than that contemplated by the ratings assigned.  

Limitation of hip motion is rated under Diagnostic Codes 5250, 5251, 5252, and 5253.  38 C.F.R. § 4.71.  As an initial matter, the Board notes that DC 5250 provides for ankylosis of the hip, and Diagnostic Code 5254 contemplates flail hip joint.  However, as the evidence does not suggest either ankylosis or flail hip joint, these Diagnostic Codes are not for application in the present case. 

Under Diagnostic Code 5251, a maximum 10 percent rating is warranted for extension of the thigh limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent evaluation is warranted where there is limitation of flexion of the thigh to 45 degrees.  A 20 percent rating requires limitation to 30 degrees, while a 30 percent rating is warranted where limitation is to 20 degrees.  A maximum 40 percent rating is warranted where limitation is to 10 degrees. 

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent rating is warranted where there is limitation of rotation, cannot toe-out more than 15 degrees, or where there is limitation of adduction, cannot cross legs.  A maximum 20 percent rating is warranted where there is limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion of the hip is from 0 to 125 degrees of flexion and zero to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

The Veteran contends that her hips hurt when she drives for more than an hour or when she lifts more than 25 pounds.  In a November 2010 correspondence, her boyfriend, S.W., states that the Veteran's pain in her hips affects her ability to walk and exercise.  

The Veteran was afforded a VA joint examination in June 2011.  She reported having a limp when she walked and pain in both hips.  Stiffness was also reported.  The Veteran's gait was normal.  

Upon examination, range of motion testing for the Veteran's right hip revealed flexion to 93 degrees, extension to 20 degrees, and abduction to 40 degrees.  The Veteran could cross her left leg over her right.  There was no objective pain with motion and no additional limitations after repetitive use. 

Upon examination, range of motion testing for the Veteran's left hip revealed flexion to 90 degrees, extension to 20 degrees, and abduction to 40 degrees.  The Veteran could cross her right leg over her left.  There was no objective pain with motion and no additional limitations after repetitive use. 

It was noted that the Veteran's body habitus caused some limits in flexion of her hips, bilaterally.  The extent of the limitation could not be determined.   The Veteran was diagnosed with bilateral hip strain.  

The Veteran was afforded a VA hip and thigh examination in August 2015.  She reported a daily, achy pain which was 4/5 out of 10.  Flare-ups were not reported.  She noted that pain limited her from lifting more than 10 pounds.  

Upon examination, range of motion testing for the Veteran's right hip revealed flexion to 125 degrees, extension to 30 degrees, abduction to 40 degrees and adduction to 25 degrees.  External rotation was to 60 degrees, and internal rotation was to 40 degrees.  No pain or localized tenderness or pain on palpation was noted on examination.  There was no objective pain with motion and no additional loss of function or range of motion after repetitive use. 

Upon examination, range of motion testing for the Veteran's left hip revealed flexion to 125 degrees, extension to 30 degrees, abduction to 40 degrees and adduction to 25 degrees.  External rotation was to 60 degrees, and internal rotation was to 40 degrees.  There was no objective pain with motion and no additional loss of function or range of motion after repetitive use. 

Pain, weakness fatigability or incoordination did not significantly limit functional ability with repeated use, bilaterally.  Muscle strength tests were normal, bilaterally.  No muscle atrophy or ankylosis were found on examination.  No malunion or nonunion of the femur, flail hip joint or leg length discrepancy was found.    

After a review of the entire record, the evidence shows that the Veteran's right hip and left hip disabilities approximate the criteria for a 10 percent rating on the basis of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  The Board acknowledges that both the June 2011 VA examination report and the August 2015 VA examination report noted no objective evidence of painful motion.  However, the Veteran and her boyfriend have alleged the presence of this symptom, and the Board notes that the Veteran is competent to report such a symptom as it is readily observable by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor; the Veteran's right hip and left hip disabilities manifest in painful motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, compensable 10 percent ratings  are warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260; Burton, 25 Vet. App. at 3-5.

Under Diagnostic Code 5251, 10 percent is the maximum rating available, so a higher evaluation is not available.  Further, neither hip disability has been productive of limitation of thigh flexion to 30 degrees or limitation of abduction lost beyond 10 degrees, so as to warrant a higher disability rating under Diagnostic Codes 5252 and 5253.  38 C.F.R. § 4.71a.  

Resolving reasonable doubt in the Veteran's favor, entitlement to a 10 percent rating, the minimum compensable rating for the Veteran's service-connected right hip disability and service-connected left hip disability have been shown.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


C. Left Knee

The Veteran contends that her service-connected left knee disability warrants a compensable rating.

The Veteran's left knee disability is rated under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In terms of other potentially applicable criteria, under Diagnostic Code 5259, a 10 percent evaluation is assigned in cases of symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent evaluation is in order for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation, while moderate recurrent subluxation or lateral instability of the knee warrants a 20 percent evaluation.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  
The United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in conjunction with the remaining knee diagnostic codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

Additional ratings are available for ankylosis of the knees (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  Specifically, the Board must consider separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  The Board must also consider separate evaluations for flexion and extension.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

The Veteran contends that her left knee throbs and hurts.  She noted that it was hard to walk at times.  

The Veteran was afforded a VA knee examination in June 2011.  She reported occasional pain that lasts for a few minutes.  Giving way and pain were reported.  No grinding, crepitation, instability or abnormalities were noted.  The Veteran's gait was normal. 

Upon examination, the Veteran's range of motion for flexion was to 110 degrees and extension was to 0 degrees, with no objective evidence of pain.  It was noted that the Veteran's body habitus cause some limits in flexion of her knees.  The Veteran was diagnosed with a left knee strain.  

The Veteran was afforded a VA knee examination in August 2015.  She reported having occasional knee pain once a month.  Flare-ups were not reported.  

Upon examination, the Veteran's range of motion for flexion was to 140 degrees and extension was to 0 degrees, with no pain noted.  Localized tenderness or pain on palpation was not found.  Crepitus was not noted.  No additional functional loss or range of motion was found upon repetitive use.  Pain, weakness, fatigability or incoordination were not found to limit functional ability with repeated use of time.  Ankylosis was not reported.  Muscle strength testing and joint stability tests were normal.  Instability, effusion and recurrent patellar dislocation were not found.  

Upon review of the evidence of record, there is evidence of minimally limited motion and subjective complaints of pain.  This evidence would not support a compensable evaluation for limitation of motion under the rating schedule, let alone separate evaluations for instability or arthritis.  That said, although the June 2011 VA examination report and the August 2015 VA examination report noted no objective evidence of painful motion, the Veteran has asserted pain on movement throughout the appeal.  As such, a 10 percent rating is therefore warranted for the Veteran's left knee disability under 38 C.F.R. § 4.59.  

The Board has also considered the propriety of higher or separate ratings for ankylosis of the left knee (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage (Diagnostic Code 5258), symptomatic removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263); however, their presence is not demonstrated by the evidence of record, and therefore higher or separate ratings for these manifestations are not warranted.

Resolving reasonable doubt in the Veteran's favor, entitlement to a 10 percent rating, the minimum compensable rating, for the Veteran's service-connected left knee disability has been shown.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




Other Considerations

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and her symptoms.  The evidence shows that the Veteran's service-connected lumbar spine disability, right hip and left hip disabilities and left knee disability result in pain and, at times, decreased range of motion.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disabilities.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015). 

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran has noted that she cannot walk or stand for long periods of time.  She has reported that she graduated in 2010 with a degree in medical assisting.  The Veteran's June 2011 VA examination reports show that her service-connected disabilities do not effect her occupation.  Although it was noted in the August 2015 hip and thigh examination report that her hip disabilities would impact her ability to work which required lifting, as the Veteran reported that pain limits her from lifting more than 10 pounds, there is no evidence of record suggesting that that her service-connected disabilities render her unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to an evaluation in excess of 20 percent for scoliosis of the lumbosacral spine, to include dorsal strain, is denied.

An initial 10 percent disability rating for a right hip strain is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent disability rating for a left hip strain is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent disability rating for a left knee strain is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


